DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 201213, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,737,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to an infusion pump reservoir assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-7, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey et al. (US Publication 2014/0228802 A1).
Regarding claim 1, Mackey discloses an infusion pump reservoir assembly (Figs. 11-12), comprising:
a medicament reservoir (645) comprising a reservoir barrel (645) with an inner surface (Inner surface of 645); 
a plunger (660) moveable within the medicament reservoir in a dispensing direction (Fig. 12) from a full position (Fig. 11); and 
a static seal (665) that engages a sealing surface of a rear surface of the plunger (Fig. 11) that faces in a direction opposite the dispensing direction when the plunger is in the full position (Figs. 11-12), 
wherein the plunger and static seal are respectively configured and positioned relative to one another such that the static seal is disengaged from the sealing surface of the rear surface of the plunger in response to movement of the plunger in the dispensing direction from the full position (Figs. 11-12), and a static seal inner diameter of the static seal is smaller than an outer diameter of the sealing surface (Figs. 11-12).  
Regarding claim 2, Mackey discloses the infusion pump reservoir assembly of claim 1, wherein the plunger defines an outer surface diameter that is greater than or equal to a static seal outer diameter of the static seal (Figs. 11-12).  
Regarding claim 4, Mackey discloses the infusion pump reservoir assembly of claim 1, wherein the static seal is a static vapor seal (665).  
Regarding claim 5, Mackey discloses the infusion pump reservoir assembly of claim 1, wherein the static seal is stationary (Figs. 11-12).  
Regarding claim 6, Mackey discloses the infusion pump reservoir assembly of claim 1, wherein the static seal is a face seal (665).  
Regarding claim 7, Mackey discloses the infusion pump reservoir assembly of claim 1, wherein the plunger includes a core (660) integral with a dynamic seal (50), and the dynamic seal remains in contact with the inner 27surface of the reservoir barrel as the plunger moves in the dispensing direction (Figs. 11-12).  
Regarding claim 11, Mackey discloses a method, comprising: 
engaging, in a medicament reservoir assembly (645) of an infusion pump (Figs. 11-12), a static seal (665) with a sealing surface of a rear surface of a plunger (660, Figs. 11-12) that faces in a direction opposite a dispensing direction (Fig. 12) when the plunger is in a full position (Fig. 11); and 
disengaging the static seal from the sealing surface in response to movement in the dispensing direction of the plunger within a reservoir barrel (645) of the medicament reservoir assembly from the full position (Figs. 11-12), wherein a static seal inner diameter of the static seal is smaller than an outer diameter of the sealing surface (Figs. 11-12).  
Regarding claim 12, Mackey discloses the method of claim 11, wherein the plunger defines an outer surface diameter that is greater than or equal to a static seal outer diameter of the static seal (Figs. 11-12).  
Regarding claim 14, Mackey discloses the method of claim 11, wherein the static seal is a static vapor seal (665).  
Regarding claim 15, Mackey discloses the method of claim 11, wherein the static seal is stationary (Figs. 11-12).  
Regarding claim 16, Mackey discloses the method of claim 11, wherein the static seal is a face seal (665).  
Regarding claim 17, Mackey discloses the method of claim 11, wherein the plunger includes a core (660) integral with a dynamic seal (50), and the method further comprises: 
maintaining contact between the dynamic seal and an inner surface of the reservoir barrel as the plunger moves in the dispensing direction (Figs. 11-12).  
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter because the prior art cannot be modified to incorporate a helper spring configured to assist disengagement of the plunger from the static seal.  
Claim 9 contains allowable subject matter because the prior art cannot be modified to incorporate wherein the plunger comprises a radial energizing spring configured to radially deform at least a portion of the plunger.  Because claim 9 contains allowable subject matter, its dependent claim 10 also contains allowable subject matter for the same reasons above.
Claim 18 contains allowable subject matter because the prior art cannot be modified to incorporate assisting, by a helper spring, disengagement of the plunger from the static seal. 
Claim 19 contains allowable subject matter because the prior art cannot be modified to incorporate wherein the plunger comprises a radial energizing spring configured to radially deform at least a portion of the plunger.  Because claim 19 contains allowable subject matter, its dependent claim 20 also contains allowable subject matter for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J STIGELL/Primary Examiner, Art Unit 3783